Citation Nr: 1514087	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-03 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

On June 4, 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing has been associated with the Veteran's Virtual VA file.

The Board notes that the instant matter was previously before it in April 2014, at which time it was remanded to the agency of original jurisdiction (AOJ) for further development.  After undertaking to complete the required evidentiary development, the AOJ re-adjudicated the matter and denied the Veteran's service connection claim in an October 2014 supplemental statement of the case (SSOC).  


FINDING OF FACT

The Veteran does not have a right leg disorder that is attributable to his military service.


CONCLUSION OF LAW

The Veteran does not have a right leg disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claim of service connection for a right leg disorder, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in June 2009.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), private treatment records, VA treatment records, VA examination reports, and statements from the Veteran.  The Veteran has not identified any relevant outstanding records and the Board is award of none.  In this regard, the Board notes that the Veteran has indicated that since 2008, all of his treatment has been through VA.  Thus, the Board is satisfied that all relevant private treatment records have been associated with the claims folder.

Also, in compliance with the Board's April 2014 remand instructions, the Veteran was afforded an additional VA examination for the purpose of determining whether he has a right leg disability that began in or is otherwise attributable to service.  A review of the June 2014 examination report shows that the examiner reviewed the claims folder and considered the Veteran's subjective complaints related to his claimed disability.  The Board finds that the examination report contains sufficient evidence by which to evaluate the Veteran's claim of service connection for a right leg disorder.  In this regard, the Board notes that the Veteran's representative has argued that the examiner's opinion is not supported by an adequate rationale, as the examination report "contains nothing more than a lengthy regurgitation of" evidence contained in the claims folder and "a brief conclusory statement that the [V]eteran's right leg disorder is not related to service."  The Board notes that while the actual opinion is lacking somewhat in supporting rationale, as will be discussed in greater detail below, the Board does not find that the lack of a more detailed rationale renders the opinion inadequate, as it is clear that the examiner thoroughly reviewed the evidence of record, to include the Veteran's lay statements regarding the onset and continuity of his symptoms, before concluding that the Veteran does not have a right leg disorder that is attributable to military service.  The Board thus concludes the Veteran was provided with an adequate medical examination that complies with the terms of the Board's prior remand and that the opinion obtained is sufficient for the Board to rely upon.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (describing adequacy of medical examinations); Stegall v. West, 11 Vet. App. 268 (1998).


II.  Analysis

The Veteran seeks service connection for a right leg disorder.  The Veteran reports that in 1968, he performed a parachute jump and that later that day his leg "felt funny."  He states that he was at dinner at the NCO club at the time and when he stood up he fell over and could not get up.  The Veteran reports being seen in the medical unit and that his leg had turned black and blue from his hip to his ankle.  He indicates that no diagnosis was given, but that he was relieved from duty for four days, after which he returned to duty and the discoloration gradually faded away.  The Veteran states that he did not think anything more of the incident while in service, but reports that he began to notice a tingling sensation in his right leg when he was in his early 30s, which increased to a burning sensation in his 40s, and a tingling, burning, and aching sensation in his 50s.  The Veteran attributes his current right lower extremity symptoms to the described in-service event.

At the outset, the Board notes that the record contains complaints related to the right knee.  During his 2014 VA examination, the Veteran stated specifically that he is not claiming service connection for a right knee condition, but rather, is claiming service connection for a disability manifested by extreme pain in the lateral aspect of the right thigh that extends from the right knee to the right hip following standing for approximately 30 minutes, which around the age of 32.  In light of the Veteran's express intent, no consideration will be given to any right knee disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases shown in service, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

A review of the Veteran's STRs shows that in April 1966, he presented with complaints of pain in his leg for the past 10 days, exacerbated by running.  In September 1968, the Veteran presented for evaluation of his right leg.  The treatment entry indicated an injury to the right leg and varicosities without obvious rupture of his vein.  A radiographic report also indicated no fracture.  The Veteran was prescribed bedrest for 72 hours.  The Veteran presented for his ETS examination in November 1968.  At that time his lower extremities and vascular system were clinically evaluated as normal and the Veteran reported that he was in good health on the accompanying report of medical history.  The Veteran also denied leg cramps and neuritis.

Post-service private treatment records evidence no complaints of or treatment related to right leg symptomatology from December 1995 to March 1999.  In March 1999, the Veteran complained of right knee pain and he was diagnosed with probable right, intermittent lateral collateral ligament strain.  In October 2003, the Veteran reported that he had been experiencing a mild numbness or burning sensation in the right anterior lateral thigh for the past year.  He was given a diagnosis of mononeuritis of the leg.  

A review of the Veteran's VA treatment records shows that he presented for his initial visit with VA in May 2009.  He gave a history of making a parachute jump in 1968 and later noticing that his leg was itchy and black and blue.  He stated that he was then told that he had broken every blood vessel in his leg.  The Veteran reported that since that injury he had had burning pain in his leg.  (The Board finds that this assertion is not credible, as the Veteran has repeatedly indicated that he did not begin to experience a burning or tingling sensation until the 1980s, more than decade after his discharge from service.)  In September 2011, the Veteran was seen for a neurology consultation due to complaints of a burning sensation in the right lateral thigh, exacerbated by walking or standing for more than 30 minutes.  The Veteran reported that the complained of sensation began in 1968 following trauma from a parachute jump.  He stated that the tingling/burning sensation continued in thigh area through the 1980s and continued to increase in intensity and frequency through the 1990s, becoming so intense in the 2000s that he could no longer stand for more than 30 minutes.  An electromyography (EMG) of the right leg was performed that month, the report of which the clinician stated was normal.  Sensory examination of the Veteran evidenced decreased sensation to light touch, pin prick, and temperature over the lateral and anterior aspects of the right thigh from groin superiorly to the knee.  No other deficits were noted.  The assessment was likely meralgia paresthetica, but the clinician indicated that the etiology of the symptoms related to meralgia paresthetica was unclear.  

The Veteran was initially examined in connection with his claim in February 2013, the report of which shows that he was not found to have vascular disorder of the right leg, but that he was diagnosed as having meralgia paresthetica, which, as explained by the VA examiner "is an entrapment syndrome in which the lateral femoral cutaneous nerve of the thigh become compressed by the inguinal ligament in the groin [leading to] sensory findings in the lateral thigh."  The condition, however, "has no further significance."  Although the examiner opined that it was less likely than not that the Veteran's meralgia paresthetica was related to the 1968 parachute jump, the Board previously determined that that opinion was not adequate to rely upon because it appeared the examiner attributed the Veteran's disability to a medication that he was not then taking or to diabetes, which he has not been diagnosed as having.  

The Veteran was again examined in June 2014.  It is clear the examiner conducted a thorough review of the record, as evidenced by his detailed recitation of the relevant evidence, to include the in-service notations regarding the Veteran's right leg and the pertinent information contained in his post-service treatment records.  The examiner also detailed the 2013 VA examiner's findings, concluding that the examiner's finding that the Veteran's meralgia paresthetica had worsened due to diabetic peripheral mononeuropathy was an erroneous statement as the Veteran does not have diabetes.  Upon review of the evidence and examination of the Veteran, the VA examiner opined that "the [V]eteran's current right leg disorder of meralgia paresthetica is not related to military service, to include any parachute jump injury in September 1968, as there is no nexus with which to link the right leg condition of [September 1968] to the diagnosis of meralgia paresthetica made [in September 2011]."

In light of the above, the Board concludes that there is no basis upon which to establish service connection for a right leg disability, to specifically include meralgia paresthetica, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  In so concluding, the Board finds particularly probative the June 2014 VA examiner's negative nexus opinion.  The Board acknowledges that the VA examiner's opinion itself is lacking somewhat in rationale.  There is, however, no requirement imposed on a medical examiner to provide detailed reasons for an opinion.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In the instant case, there is no indication that the VA examiner failed to consider any piece of relevant evidence before providing the requested opinion.  Indeed, the examiner related the Veteran's self-reported history and the examination report contains a detailed recitation of all relevant evidence of record.  Although the Veteran's representative argues that examiner report "contains nothing more than a lengthy regurgitation of" evidence contained in the claims folder and "a brief conclusory statement that he [V]eteran's right leg disorder is not related to service," the Board finds that, read as a whole, the examiner's opinion is supported by the information detailed in the examination report.  Indeed, the examiner concluded that "[a]ll [in-service] injuries to the right lower extremity had healed without residuals as there was nothing in the evidence of record to support otherwise."  It is also clear from the report that the examiner considered the Veteran's lay assertions regarding the onset and continuity of right leg symptoms in opining against an association between the Veteran's current right leg disability and service.  The Board finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  Moreover, no VA clinician and none of the Veteran's private physicians have specifically attributed any right leg disability to service.  Thus, given the absence of contrary medical evidence in this case, the Board need not weigh the VA examiner's opinion against other evidence.  Indeed, there is no evidence, other than the Veteran's own assertions, to suggest that his right leg symptoms and/or diagnosed meralgia paresthetica is in any way attributable to service, to include any parachute jump or related injury.  

Regarding the Veteran's own belief that his right leg symptoms are related to service, the Board notes that the etiology of dysfunctions and disorders is, most generally, a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran has not demonstrated that, as a lay person, he has the appropriate medical training or expertise to render a competent etiological opinion with regard to his right leg symptomatology.  This is especially so in light of the fact that the evidence fails to demonstrate the onset of chronic disability in service, and the fact that the Veteran himself stated that his current symptoms of tingling and burning in the right thigh did not begin until the 1980s when he was in his 30s, which was more than a decade after the incident to which the Veteran attributes his symptoms.  While the Veteran is certainly entitled to advance a theory of entitlement, he is simply not competent to render a nexus opinion in this case.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) ("[B]ecause it would not necessarily follow that there is a relationship between any present disability and the continuity of symptoms demonstrated, medical evidence . . . is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.").
ORDER

Entitlement to service connection for a right leg disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


